Citation Nr: 0639283	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
June 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claims and fulfilled the duty to assist 
her in developing that evidence.

2.  The veteran died on February [redacted], 2004.

3.  The veteran was not rated totally disabled for his 
service-connected disabilities at the time of his death.


CONCLUSION OF LAW

Eligibility for DIC under 38 U.S.C.A. § 1318 has not been 
met.  38 U.S.C.A. 
§ 1318; 38 C.F.R. §§ 3.22, 3.102 (West 2002 and Supp. 2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a June 2004 letter, the RO provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate the claim for DIC under the provisions 
of 38 U.S.C.A. § 1318, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence in 
her possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports, as well as lay statements 
provided by the appellant. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
evidence is against the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1318, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

VA will pay death benefits to the veteran's spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive, compensation for service-connected disability 
that was rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2006).

The term "entitled to receive" means that at the time of his 
death the veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 
1) VA was paying the compensation to his dependents; 2) VA 
was withholding the compensation to offset an indebtedness; 
3) he had applied for compensation but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
5) VA was withholding payments as required by law.  38 C.F.R. 
§ 3.22(b) (2006).

The veteran was not receiving compensation benefits for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death in February 2004.  Here, the 
record shows that the veteran had a 10 percent rating for his 
service-connected peptic ulcer disease and a noncompensable 
rating for an appendectomy scar.  His combined evaluation for 
all service-connected disabilities at the time of his death 
was 10 percent.  In addition, the veteran was not "entitled 
to receive" compensation based on a total disability rating, 
in that none of the criteria for a finding of "entitled to 
receive" are met.  

The veteran's disability was not rated as totally disabling 
at the time of his death, and therefore, the criteria for 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
are not met.  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.





REMAND

The appellant contends that the veteran's service-connected 
peptic ulcer was related to his nerves, anxiety, and post-
traumatic stress disorder.  As noted in her January 2005 
substantive appeal (VA Form 9), the appellant maintains that 
the veteran developed post-traumatic stress disorder prior to 
his death.  As a result, he took his own life.  

The Board notes that in June 1945, the veteran received a 
medical disability discharge as a result of his peptic ulcer 
disease.  The medical evidence of record is negative for a 
diagnosis of PTSD during the veteran's lifetime.

During the years prior to the veteran's death, the medical 
records reveal that the veteran was diagnosed with 
nonservice-connected prostate cancer that had metastasized 
into the bone.  According to treatment records from the North 
Texas Regional Cancer Center, the veteran was in extreme pain 
and discomfort.  The records also show that he experienced 
unexplained severe nausea that may have been due to his 
service-connected peptic ulcer disease.  

According to an August 2003 North Texas Regional Cancer 
Center treatment record, the veteran was assessed with 
chronic nausea.  The examiner opined that the etiology was 
uncertain, but he did not think it was related directly to 
the prostate cancer.  The examiner noted the veteran's 
history of peptic ulcer disease.

In a February 2004 North Texas Regional Cancer Center 
treatment record, dated four days before the veteran died, 
the examining physician assessed the veteran with metastatic 
hormone refractory prostate cancer with chronic nausea and 
vomiting.  The nausea had been an ongoing problem for many 
months without any significant change.  The physician noted 
that the veteran had a hard time taking many medications 
because of his nausea.  The medical plan was to give the 
veteran some intravenous fluids and some antinausea 
medications that would hopefully help keep his symptoms under 
control.  The physician advised the veteran to speak with 
another doctor regarding whether anything else can be done 
for the veteran's nausea.  As noted, the veteran took his own 
life four days later.

The appellant essentially maintains that the medical evidence 
of record documents that the veteran's service-connected 
peptic ulcer disease resulted in nausea, which prevented him 
from taking his prostate cancer medication during the last 
months of his life.  Furthermore, the discomfort and pain 
caused by the nausea resulted in a suicidal depression.  
Private medical records indicate that the veteran was treated 
for depression since 1986, although these records do not 
specifically indicate that it was directly related to the 
veteran's service-connected peptic ulcer disease.

Thus, the Board finds that a medical opinion is necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
RO should schedule a psychiatric review of the veteran's 
claims file by an examiner with appropriate expertise to 
determine whether the veteran's service-connected peptic 
ulcer disease caused or contributed to the veteran's suicide.  
At the time of his demise, the veteran was receiving a 10 
percent disability rating for his peptic ulcer disease.

The appellant is advised that she may submit pertinent lay or 
medical evidence which tends to show that the veteran's 
service-connected peptic ulcer disease caused the veteran's 
death and that the veteran was diagnosed with post-traumatic 
stress disorder as a result of a stressful incident that 
occurred during service..  38 U.S.C.A. § 5103(a) (West 2002).

Also, relevant medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  The notice should include a 
request for specific stressors that the 
veteran experienced during service that 
may have resulted in post-traumatic 
stress disorder.  The notice should 
advise that an effective date will be 
assigned if service connection is granted 
for the claim, as well as the information 
and evidence necessary to substantiate 
such claim, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  Ask the appellant to identify all VA 
and non-VA medical evidence that supports 
her claim that the veteran died as a 
result of his service-connected peptic 
ulcer disease.  She should also submit 
medical evidence that documents that the 
veteran was diagnosed with post-traumatic 
stress disorder as a result of a 
stressful incident during service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

3.  The RO should obtain a VA medical 
opinion by a gastroenterologist to 
determine whether a relationship exists 
between the veteran's service-connected 
peptic ulcer disease and his death.  The 
claims file must be sent to the examiner 
for review.  All opinions should be based 
on a review of the evidence of record and 
sound medical principles.  The examiner 
should provide a rationale for all 
opinions expressed.  If an opinion cannot 
be rendered without resort to mere 
speculation, such should be indicated. 

Specifically, following review of the 
claims file, the examiner should provide 
the following opinions:

(a)  Is it more likely, less likely, or 
as likely as not (50 percent probability) 
that the veteran's service-connected 
peptic ulcer disease caused the 
documented nausea during the last months 
of his life?

(b)  If yes, is it more likely, less 
likely, or as likely as not (50 percent 
probability) that the veteran's service-
connected peptic ulcer disease, resulting 
in nausea and an inability to take his 
prostate cancer medication, resulted in a 
suicidal depression that caused the 
veteran to take his own life?  If 
referral to a psychiatrist is needed to 
answer this question, such should be 
accomplished.

(c)  If no, did the veteran's service-
connected peptic ulcer disease otherwise 
materially or substantially contribute to 
the veteran's death?

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


